        2:19-cv-02303-CSB-EIL # 1            Page 1 of 16                                                E-FILED
                                                                      Friday, 08 November, 2019 12:53:17 PM
                                                                                 Clerk, U.S. District Court, ILCD

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS


 TERA DONAHUE,                                              Civil Action No.

                        Plaintiff,

         v.                                                 COMPLAINT FOR DECLARATORY
                                                            AND INJUNCTIVE RELIEF
 EVA AUTOMATION, INC. dba BOWERS &
 WILKINS,

                        Defendant.


              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       TERA DONAHUE (“Plaintiff”), by and through undersigned counsel, seeks a permanent

injunction requiring a change in EVA AUTOMATION, INC. dba BOWERS & WILKINS

(“Bowers & Wilkins”, and “Defendant”) corporate policies to cause its website to become, and

remain, accessible to individuals with visual disabilities. In support thereof, Plaintiff respectfully

asserts as follows:

                                        INTRODUCTION

       1.       In a September 25, 2018 letter to U.S. House of Representative Ted Budd, U.S.

Department of Justice Assistant Attorney General Stephen E. Boyd confirmed that public

accommodations must make the websites they own, operate, or control equally accessible to

individuals with disabilities. Assistant Attorney General Boyd’s letter provides:

       The Department [of Justice] first articulated its interpretation that the ADA
       applies to public accommodations’ websites over 20 years ago. This interpretation
       is consistent with the ADA’s title III requirement that the goods, services,
         2:19-cv-02303-CSB-EIL # 1          Page 2 of 16



        privileges, or activities provided by places of public accommodation be equally
        accessible to people with disabilities.1

        2.      Plaintiff Tera Donahue has retinitis pigmentosa, a degenerative retinopathy

disease which has progressed over many years. Plaintiff has been legally blind since 1994. Ms.

Donahue uses an iPhone 6 with voice-over, and a desktop computer which runs JAWS.

        3.      Screen-reader “software translates the visual internet into an auditory equivalent.

At a rapid pace, the software reads the content of a webpage to the user.” Andrews v. Blick Art

Materials, LLC, 17-CV-767, 2017 WL 6542466, at *6 (E.D.N.Y. Dec. 21, 2017) (J. Weinstein).

        The screen reading software uses auditory cues to allow a visually impaired user
        to effectively use websites. For example, when using the visual internet, a seeing
        user learns that a link may be “clicked,” which will bring her to another webpage,
        through visual cues, such as a change in the color of the text (often text is turned
        from black to blue). When the sighted user's cursor hovers over the link, it
        changes from an arrow symbol to a hand.

        The screen reading software uses auditory—rather than visual—cues to relay this
        same information. When a sight impaired individual reaches a link that may be
        “clicked on,” the software reads the link to the user, and after reading the text of
        the link says the word “clickable.”…Through a series of auditory cues read aloud
        by the screen reader, the visually impaired user can navigate a website by
        listening and responding with her keyboard.

Id. at *6-7.2

        4.      Defendant is a leader in the design, development, manufacture, and distribution of

headphones, speakers, and similar products, under its recognized brand Bowers & Wilkins.




1
         See Letter from Assistant Attorney General Stephen E. Boyd, U.S. Department of Justice,
to Congressman Ted Budd, U.S. House of Representatives (Sept. 25, 2018) (available at
https://images.cutimes.com/contrib/content/uploads/documents/413/152136/adaletter.pdf) (last
accessed November 6, 2019).
2
         See American Foundation for the Blind, Screen Readers, available at
https://www.afb.org/node/16207/screen-readers (last accessed November 6, 2019) (discussing
screen readers and how they work).
                                                 2
        2:19-cv-02303-CSB-EIL # 1            Page 3 of 16



       5.      Consumers may purchase Defendant’s products and access other brand-related

content and services at https://www.bowerswilkins.com (“Website”), the website Defendant

owns, operates, and controls.3

       6.      In addition to researching and purchasing Defendant’s products and services from

the comfort and convenience of their homes, consumers may also use Defendant’s Website to

contact customer service by phone and email, find local retailers, sign up to receive product

updates, product news, and special promotions, review important legal notices like Defendant’s

Privacy Policy and Terms and Conditions, track online orders, and more.4

       7.      Defendant is responsible for the policies, practices, and procedures concerning the

Website’s development and maintenance.

       8.      Unfortunately, Defendant denies approximately 8.1 million5 Americans who have

difficulty seeing access to their Website’s goods, content, and services because the Website is

largely incompatible with the screen reader programs these Americans use to navigate an

increasingly ecommerce world.

       9.      Plaintiff brings this civil rights action against Defendant to enforce Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“Title III”), which requires, among

other things, that a public accommodation (1) not deny persons with disabilities the benefits of

its services, facilities, privileges and advantages; (2) provide such persons with benefits that are



3
        Bowers & Wilkins Privacy Policy, available at https://www.bowerswilkins.com/ (last
accessed November 6, 2019).
4
        See, e.g., Bowers & Wilkins Home Page, available at https://www.bowerswilkins.com/
(last accessed November 6, 2019).
5
        Press Release, United States Census Bureau, Nearly 1 in 5 People Have a Disability in the
U.S., Census Bureau Reports Report Released to Coincide with 22nd Anniversary of the ADA (Jul.
25, 2012), available at https://www.census.gov/newsroom/releases/archives/miscellaneous/cb12-
134.html (last accessed November 6, 2019) (“About 8.1 million people had difficulty seeing,
including 2.0 million who were blind or unable to see.”).
                                                  3
        2:19-cv-02303-CSB-EIL # 1             Page 4 of 16



equal to those provided to nondisabled persons; (3) provide auxiliary aids and services—

including electronic services for use with a computer screen reading program—where necessary

to ensure effective communication with individuals with a visual disability, and to ensure that

such persons are not excluded, denied services, segregated or otherwise treated differently than

sighted individuals; and (4) utilize administrative methods, practices, and policies that provide

persons with disabilities equal access to online content.

        10.      By failing to make its Website available in a manner compatible with computer

screen reader programs, Defendant, a public accommodation subject to Title III, deprives blind

and visually-impaired individuals the benefits of its online goods, content, and services—all

benefits it affords nondisabled individuals—thereby increasing the sense of isolation and stigma

among these Americans that Title III was meant to redress.

        11.      Because Defendant’s Website is not and has never been fully accessible, and

because upon information and belief Defendant does not have, and has never had, adequate

corporate policies that are reasonably calculated to cause their Website to become and remain

accessible, Plaintiff invokes 42 U.S.C. § 12188(a)(2) and seeks a permanent injunction requiring

that:

              a) Defendant retains a qualified consultant acceptable to Plaintiff (“Web
                 Accessibility Consultant”) who shall assist in improving the accessibility of their
                 Website, including all third-party content and plug-ins, so the goods and services
                 on the Website may be equally accessed and enjoyed by individuals with vision
                 related disabilities;

              b) Defendant works with the Web Accessibility Consultant to ensure all employees
                 involved in website and content development be given web accessibility training
                 on a biennial basis, including onsite training to create accessible content at the
                 design and development stages;

              c) Defendant works with the Web Accessibility Consultant to perform an automated
                 accessibility audit on a periodic basis to evaluate whether Defendant’s Website
                 may be equally accessed and enjoyed by individuals with vision related
                 disabilities on an ongoing basis;

                                                   4
2:19-cv-02303-CSB-EIL # 1         Page 5 of 16



  d) Defendant works with the Web Accessibility Consultant to perform end-user
     accessibility/usability testing on at least a quarterly basis with said testing to be
     performed by humans who are blind or have low vision, or who have training and
     experience in the manner in which persons who are blind use a screen reader to
     navigate, browse, and conduct business on websites, in addition to the testing, if
     applicable, that is performed using semi-automated tools;

  e) Defendant incorporates all of the Web Accessibility Consultant’s
     recommendations within sixty (60) days of receiving the recommendations;

  f) Defendant works with the Web Accessibility Consultant to create a Web
     Accessibility Policy that will be posted on their Website, along with an e-mail
     address, instant messenger, and toll-free phone number to report accessibility-
     related problems;

  g) Defendant directly links from the footer on each page of their Website, a
     statement that indicates that Defendant is making efforts to maintain and increase
     the accessibility of their Website to ensure that persons with disabilities have full
     and equal enjoyment of the goods, services, facilities, privileges, advantages, and
     accommodations of the Defendant through the Website;

  h) Defendant accompanies the public policy statement with an accessible means of
     submitting accessibility questions and problems, including an accessible form to
     submit feedback or an email address to contact representatives knowledgeable
     about the Web Accessibility Policy;

  i) Defendant provides a notice, prominently and directly linked from the footer on
     each page of their Website, soliciting feedback from visitors to the Website on
     how the accessibility of the Website can be improved. The link shall provide a
     method to provide feedback, including an accessible form to submit feedback or
     an email address to contact representatives knowledgeable about the Web
     Accessibility Policy;

  j) Defendant provides a copy of the Web Accessibility Policy to all web content
     personnel, contractors responsible for web content, and Client Service Operations
     call center agents (“CSO Personnel”) for the Website;

  k) Defendant trains no fewer than three of its CSO Personnel to automatically
     escalate calls from users with disabilities who encounter difficulties using the
     Website. Defendant shall have trained no fewer than 3 of its CSO personnel to
     timely assist such users with disabilities within CSO published hours of operation.
     Defendant shall establish procedures for promptly directing requests for
     assistance to such personnel including notifying the public that customer
     assistance is available to users with disabilities and describing the process to
     obtain that assistance;




                                        5
        2:19-cv-02303-CSB-EIL # 1            Page 6 of 16



             l) Defendant modifies existing bug fix policies, practices, and procedures to include
                the elimination of bugs that cause the Website to be inaccessible to users of screen
                reader technology;

             m) Plaintiff, her counsel, and their experts monitor the Website for up to two years
                after the Mutually Agreed Upon Consultant validates the Website are free of
                accessibility errors/violations to ensure Defendant has adopted and implemented
                adequate accessibility policies. To this end, Plaintiff, through her counsel and
                their experts, shall be entitled to consult with the Web Accessibility Consultant at
                their discretion, and to review any written material, including but not limited to
                any recommendations the Website Accessibility Consultant provides Defendant.

       12.      Web-based technologies have features and content that are modified on a daily,

and in some instances an hourly, basis, and a one time “fix” to an inaccessible website will not

cause the website to remain accessible without a corresponding change in corporate policies

related to those web-based technologies. To evaluate whether an inaccessible website has been

rendered accessible, and whether corporate policies related to web-based technologies have been

changed in a meaningful manner that will cause the website to remain accessible, the website

must be reviewed on a periodic basis using both automated accessibility screening tools and end

user testing by disabled individuals.

                                  JURISDICTION AND VENUE

       13.      The claims alleged arise under Title III such that this Court’s jurisdiction is

invoked pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 12188.

       14.      Defendant attempts to, and indeed does, participate in the Commonwealth’s

economic life by clearly performing business over the Internet. Through its Website, Defendant

entered into contracts for the sale of its products and services with residents of Illinois. These

online sales contracts involve, and indeed require, Defendant’s knowing and repeated

transmission of computer files over the Internet. See Access Now Inc. v. Otter Products, LLC,

280 F.Supp.3d 287 (D. Mass. Dec. 4, 2017) (exercising personal jurisdiction over forum



                                                  6
        2:19-cv-02303-CSB-EIL # 1            Page 7 of 16



plaintiff’s website accessibility claims against out-of-forum website operator); Access Now, Inc.

v. Sportswear, Inc., 298 F.Supp.3d 296 (D. Mass. 2018) (same).

       15.     As described in additional detail below, Plaintiff was injured when she attempted

to access Defendant’s Website from her home in this District but encountered barriers that

denied her full and equal access to Defendant’s online goods, content, and services.

       16.     Venue in this District is proper under 28 U.S.C. § 1391(b)(2) because this is the

judicial district in which a substantial part of the acts and omissions giving rise to Plaintiff’s

claim occurred.

                                              PARTIES

       17.     Plaintiff is and, at all times relevant hereto, has been a resident of Rantoul,

Illinois, located in Champaign County. Plaintiff is and, at all times relevant hereto, has been

legally blind and is therefore a member of a protected class under the ADA, 42 U.S.C. §

12102(2) and the regulations implementing the ADA set forth at 28 CFR §§ 36.101et seq.

       18.     On information and belief, Plaintiff asserts that Defendant Eva Automation, Inc.

dba Bowers & Wilkins is a California corporation with its principal place of business at 900

Middlefield Road, 4th Floor Redwood City CA 94103.

                           FACTS APPLICABLE TO ALL CLAIMS

       19.     While the increasing pervasiveness of digital information presents an

unprecedented opportunity to increase access to goods, content, and services for people with

perceptual or motor disabilities, website developers and web content developers often implement

digital technologies without regard to whether those technologies can be accessed by individuals

with disabilities. This is notwithstanding the fact that accessible technology is both readily

available and cost effective.



                                                   7
        2:19-cv-02303-CSB-EIL # 1           Page 8 of 16



                             DEFENDANT’S ONLINE CONTENT

       20.     Defendant’s Website allows consumers to research and participate in Defendant’s

services and products from the comfort and convenience of their own homes.

       21.     The Website also enables consumers to contact customer service by phone and

instant messenger, find local retailers, sign up to receive product updates, product news, and

special promotions, review important legal notices like Defendant’s Privacy Policy and Terms

and Conditions, track online orders, and more.

       22.     Consumers may use the Website to connect with Defendant on social media,

using sites like Facebook, Twitter, Instagram, and YouTube.

                                    HARM TO PLAINTIFF
       23.     Plaintiff attempted to access the Website from her home in Champaign County,

Illinois. Unfortunately, because of Defendant’s failure to build the Website in a matter that is

compatible with screen-reader programs, Plaintiff is unable to understand, and thus is denied the

benefit of, much of the content and services she wishes to access on the Website. For example:

               a.      Defendant’s Website is so constructed that the submenu content is only

accessible with a mouse. Screen-reader users and keyboard-only users are prevented from using

the submenu items to easily find content. The submenu items allow users to quickly jump to a

specific collection or product line. The submenu content is only revealed when an unfocused

element is clicked. This means that only users with a mouse can click and use this content. These

users will have to use the search feature to find products. We searched on “speakers” and the first

item on the results page reads “No results found.”




                                                 8
        2:19-cv-02303-CSB-EIL # 1               Page 9 of 16




                b.      Defendant’s Website also does not inform screen-reader users of the buy

now button. The buy now button is excluded from normal navigation and only responds when a

user clicks on the button. Screen-reader users won’t have the ability to use this button. This

means that a screen-reader user will not have the option to “buy now” and is thus denied the

benefit that a sighted user is able to enjoy.




                                                    9
        2:19-cv-02303-CSB-EIL # 1           Page 10 of 16



               c.      Defendant has created the Website’s shopping cart in such a way that

screen-reader users are unable to know if an item has been successfully added to the cart. The

visual indicator is neither given focus nor announced to the user when it is displayed. A screen-

reader user may be unsure if their action was successful.




       24.     These barriers, and others, deny Plaintiff full and equal access to all of the

services the Website offers, and now deter her from attempting to use the Website. Still, Plaintiff

would like to, and intends to, attempt to access the Website in the future to research the products

and services the Website offer, or to test the Website for compliance with the ADA.

       25.     If the Website were accessible, i.e. if Defendant removed the access barriers

described above, Plaintiff could independently research and purchase Defendant’s products and

access its other online content and services.

       26.     Though Defendant may have centralized policies regarding the maintenance and

operation of the Website, Defendant has never had a plan or policy that is reasonably calculated

to make the Website fully accessible to, and independently usable by, individuals with vision




                                                 10
        2:19-cv-02303-CSB-EIL # 1              Page 11 of 16



related disabilities. As a result, the complained of access barriers are permanent in nature and

likely to persist.

        27.       The law requires that Defendant reasonably accommodate Plaintiff’s disabilities

by removing these existing access barriers. Removal of the barriers identified above is readily

achievable and may be carried out without much difficulty or expense.

        28.       Plaintiff has been, and in the absence of an injunction will continue to be, injured

by Defendant’s failure to provide its online content and services in a manner that is compatible

with screen reader technology.

  DEFENDANT’S KNOWLEDGE OF WEBSITE ACCESSIBILITY REQUIREMENTS
        29.       Defendant has long known that sufficient contrast and skip navigation links are

necessary for individuals with visual disabilities to access its online content and services, and

that it is legally responsible for providing the same in a manner that is compatible with these

auxiliary aids.

        30.       Indeed, the “Department [of Justice] first articulated its interpretation that the

ADA applies to public accommodations’ websites over 20 years ago.” As described above, on

September 25, 2018, Assistant Attorney General Stephen E. Boyd confirmed nothing about the

ADA, nor the Department’s enforcement of it, has changed this interpretation.

         THE PARTIES HAVE NO ADMINISTRATIVE REMEDIES TO PURSUE

        31.       There is no DOJ administrative proceeding that could provide Plaintiff with Title

III injunctive relief.

        32.       While the DOJ has rulemaking authority and can bring enforcement actions in

court, Congress has not authorized it to provide an adjudicative administrative process to provide

Plaintiff with relief.



                                                    11
        2:19-cv-02303-CSB-EIL # 1           Page 12 of 16



       33.     Plaintiff alleges violations of existing and longstanding statutory and regulatory

requirements to provide auxiliary aids or services necessary to ensure effective communication,

and courts routinely decide these types of effective communication matters.

       34.     Resolution of Plaintiff’s claims does not require the Court to unravel intricate,

technical facts, but rather involves consideration of facts within the conventional competence of

the courts, e.g. (a) whether Defendant offers content and services on their Website, and (b)

whether Plaintiff can access the content and services.

                                SUBSTANTIVE VIOLATIONS

                                             COUNT I

                         Title III of the ADA, 42 U.S.C. § 12181 et seq.

        35.    The assertions contained in the previous paragraphs are incorporated by reference.

        36.    Defendant’s Website is a place of public accommodation within the definition of

Title III of the ADA, 42 U.S.C. § 12181(7).

        37.    In the broadest terms, the ADA prohibits discrimination on the basis of a

disability in the full and equal enjoyment of goods and services of any place of public

accommodation. 42 U.S.C. § 12182(a). Thus, to the extent Defendant does not provide Plaintiff

with full and equal access to their Website, they have violated the ADA.

        38.    In more specific terms, Title III of the ADA imposes statutory and regulatory

requirements to ensure persons with disabilities are not excluded, denied services, segregated or

otherwise treated differently than other individuals as a result of the absence of auxiliary aids and

services. 42 U.S.C. § 12182(b)(2)(A); 28 C.F.R. §§ 36.303(a), (c). Under these provisions, public

accommodations must furnish appropriate auxiliary aids and services that comply with their

effective communication obligations. Id.



                                                 12
        2:19-cv-02303-CSB-EIL # 1            Page 13 of 16



         39.    Auxiliary aids and services are necessary when their absence effectively excludes

an individual from participating in or benefiting from a service or fails to provide a like

experience to the disabled person.

         40.    Auxiliary aids and services include, but are not limited to, audio recordings,

screen reader software, magnification software, optical readers, secondary auditory programs,

large print materials, accessible electronic and information technology, other effective methods

of making visually delivered materials available to individuals who are blind or have low vision,

and other similar services and actions. 28 C.F.R. §§ 36.303(b)(2), (4).

         41.    In order to be effective, auxiliary aids and services must be provided in accessible

formats, in a timely manner, and in such a way as to protect the privacy and independence of the

individual with a disability. 28 C.F.R. §§ 36.303(c)(1)(ii). To this end, the Ninth Circuit has

explained, “assistive technology is not frozen in time: as technology advances, [ ]

accommodations should advance as well.” Enyart v. Nat'l Conference of Bar Examiners, Inc.,

630 F.3d 1153, 1163 (9th Cir. 2011).

         42.    By failing to provide its Website’s content and services in a manner that is

compatible with auxiliary aids, Defendant has engaged, directly, or through contractual,

licensing, or other arrangements, in illegal disability discrimination, as defined by Title III,

including without limitation:

                (a)     denying individuals with visual disabilities opportunities to participate in

and benefit from the goods, content, and services available on its Website;

                (b)     affording individuals with visual disabilities access to its Website that is

not equal to, or effective as, that afforded others;




                                                  13
        2:19-cv-02303-CSB-EIL # 1           Page 14 of 16



               (c)     utilizing methods of administration that (i) have the effect of

discriminating on the basis of disability; or (ii) perpetuate the discrimination of others who are

subject to common administrative control;

               (d)     denying individuals with visual disabilities effective communication,

thereby excluding or otherwise treating them differently than others; and/or

               (e)     failing to make reasonable modifications in policies, practices, or

procedures where necessary to afford its services, privileges, advantages, or accommodations to

individuals with visual disabilities.

       43.     Defendant has violated Title III by, without limitation, failing to make their

Website’s services accessible by screen reader programs, thereby denying individuals with visual

disabilities the benefits of the Website, providing them with benefits that are not equal to those it

provides others, and denying them effective communication.

       44.     Defendant has further violated Title III by, without limitation, utilizing

administrative methods, practices, and policies that allow its Website to be made available

without consideration of consumers who can only access the company’s online goods, content,

and services with screen reader programs.

       45.     Making its online goods, content, and services compatible with screen reader

programs does not change the content of Defendant’s Website or result in making the Website

different, but rather enables individuals with visual disabilities to access the Website Defendant

already provides.

       46.     Defendant’s ongoing violations of Title III have caused, and in the absence of an

injunction, will continue to cause harm to Plaintiff and other individuals with visual disabilities.




                                                 14
        2:19-cv-02303-CSB-EIL # 1            Page 15 of 16



       47.     Plaintiff’s claims are warranted by existing law or by non-frivolous argument for

extending, modifying, or reversing existing law or for establishing new law.

       48.     Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights set forth

and incorporated therein, Plaintiff requests relief as set forth below.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for:

       (A)     A Declaratory Judgment that at the commencement of this action Defendant was

in violation of the specific requirements of Title III of the ADA described above, and the

relevant implementing regulations of the ADA, in that Defendant took no action that was

reasonably calculated to ensure that their Website was fully accessible to, and independently

usable by, individuals with visual disabilities;

       (B)     A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §

36.504(a) which directs Defendant to take all steps necessary to bring their Website into full

compliance with the requirements set forth in the ADA, and its implementing regulations, so that

their Website is fully accessible to, and independently usable by, blind individuals, and which

further directs that the Court shall retain jurisdiction for a period to be determined to ensure that

Defendant has adopted and is following an institutional policy that will in fact cause them to

remain fully in compliance with the law—the specific injunctive relief requested by Plaintiff is

described more fully in paragraph 11 above.

       (C)     Payment of actual, statutory, and punitive damages, as the Court deems proper;

       (D)     Payment of costs of suit;

       (E)     Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR

§ 36.505, including costs of monitoring Defendant’s compliance with the judgment (see



                                                   15
        2:19-cv-02303-CSB-EIL # 1           Page 16 of 16



Gniewkowski v. Lettuce Entertain You Enterprises, Inc., Case No. 2:16-cv-01898-AJS (W.D. Pa.

Jan. 11, 2018) (ECF 191) (“Plaintiffs, as the prevailing party, may file a fee petition before the

Court surrenders jurisdiction. Pursuant to Pennsylvania v. Delaware Valley Citizens’ Council for

Clean Air, 478 U.S. 546, 559 (1986), supplemented, 483 U.S. 711 (1987), the fee petition may

include costs to monitor Defendant’s compliance with the permanent injunction.”); see also

Access Now, Inc. v. Lax World, LLC, No. 1:17-cv-10976-DJC (D. Mass. Apr. 17, 2018) (ECF

11) (same);

       (F)     The provision of whatever other relief the Court deems just, equitable and

appropriate; and

       (G)     An Order retaining jurisdiction over this case until Defendant has complied with

the Court’s Orders.

       Dated: November 8, 2019                    Respectfully Submitted,

                                                   /s/ Benjamin Sweet
                                                   Benjamin J. Sweet
                                                   ben@sweetlawpc.com
                                                   THE SWEET LAW FIRM, P.C.
                                                   1145 Bower Hill Road, Suite 104,
                                                   Pittsburgh, PA 15243
                                                   Phone: (412) 742-0631

                                                   Jonathan D. Miller
                                                   jonathan@nshmlaw.com
                                                   NYE, STIRLING, HALE & MILLER, LLP
                                                   33 W. Mission Street, Suite 201
                                                   Santa Barbara, CA 93101
                                                   Phone: (805) 963-2345

                                                   Attorneys for Plaintiff Tera Donahue




                                                 16
